Citation Nr: 1208471	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-16 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for bilateral patellofemoral pain syndrome with pes anserine bursitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel





INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA)in the United States Air Force Reserve from July 15, 2003 to November 25, 2003, and has had subsequent Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the Travel Board hearing the appellant submitted additional evidence with a waiver of initial RO consideration.


FINDING OF FACT

The appellant's bilateral patellofemoral pain syndrome with pes anserine bursitis is reasonably shown to have been aggravated by her period ACDUTRA.


CONCLUSION OF LAW

Service connection for bilateral patellofemoral pain syndrome with pes anserine bursitis is warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether a condition preexisted service, the [appellant's] medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In essence, the appellant claims her bilateral knee disability was aggravated during her period of ACDUTRA.  She asserts that it was asymptomatic when she entered on active duty, became symptomatic during (and as a result of the rigors of) basic training), and has remained symptomatic since.  A December 2002 preservice private treatment report by Dr. W.E.C., notes the appellant had complaints of bilateral knee pain for over a year.  She reported worsening of the pain with physical activity in a cardiovascular workout (as with a stair-climber, treadmill, or activity requiring persistent knee flexion)  X-rays of the knees showed bilateral mild patellofemoral joint degenerative joint disease (DJD) with spurring.  The diagnosis was chondromalacia of the patella and patellofemoral DJD.

January  to May 2003 records of private treatment, by Dr. W.E.C., show some improvement in the appellant's knees.  In a May 2003 report it was noted that she was doing very well and had not used the prescribed patellar stabilizing orthosis for about four weeks.  She had returned to some jogging on the treadmill.  She had a little patellofemoral crepitation to her right knee but no tenderness, and the left knee was unremarkable.  
On March 2003 enlistment examination (for Air Force Reserve), the appellant's  lower extremities were normal on clinical evaluation; there was no report of a history of knee trouble.  Service treatment record (STRs) dated July 22, 2003 (a week following entry on active duty) show the appellant had complaints of non-specific minor musculoskeletal pains (for which she indicated she did not need to see a physician; but also indicated that she would seek further care if the symptoms worsened).  On July 28, 2003 physical therapy consultation report, it was noted that the appellant had complaints of bilateral knee pain (right greater than left).  She reported that she had a gradual onset of pain since July 25, 2003; worsening since with running and walking up and down stairs.  The diagnosis was knee pain; she was placed on temporary duty restriction for four days (July 28, to August 1, 2003).  

On a July 29, 2003 physical therapy patient questionnaire the appellant reported knee pain that became worse with running and going up and down stairs.  On September 10, 2003 examination complaints of right knee pain of three weeks duration were noted.  The assessment was right patellofemoral syndrome and left anserine bursitis.  A September 23, 2003 report of follow-up visit for bilateral knee pain shows an assessment of bilateral patellofemoral syndrome with degenerative joint disease (DJD) of the right knee and right knee anserine bursitis.  On September 24, 2003 physical therapy consultation, the appellant reported pain in both knees.  On September 25 she was seen for right knee pain of twenty-one days duration.  The assessment was right pes bursitis.  On October 30, 2003 follow-up, it was noted that the right pes bursitis was "doing better" after injection, but that there was still pain.  The assessment was right pes bursitis/tight hamstrings.  Throughout this time the appellant was placed on successive limited duty profiles because of her knees. 

In a May 2004 treatment report Dr. W.E.C., notes that the appellant was doing fairly well with her knees.  She had apparent valgus and pes anserine tendinitis to her right knee, and had good relief from an injection of Kenalog in the Reserves.  X-rays of the knees showed some degenerative changes to the patellofemoral joint (right greater than left); otherwise no acute bony changes were noted. 

Postservice Reserve records show that the appellant continued to remain on profile for her knees; she was cleared for extended walks, but not for distance runs .

An April 2006 letter by Dr. W.E.C. noted that he first evaluated and treated the appellant in December 2002 for complaints of bilateral knee pain for the previous year.  She was released from care in March 2003; she returned in May 2004 for treatment of bilateral knee pain.  At that time she reported that she received an injection to her right knee while in the Reserve.  Dr. W.E.C. noted that the appellant's patellofemoral condition appeared stable.

On May 2006 VA examination the appellant reported bilateral knee pain, popping, and stiffness.  The diagnoses were patellofemoral pain syndrome bilateral knees, right greater than left, and pes anserine bursitis bilateral knees, right greater than left.  The examiner opined that it was as likely as not related to the appellant's military service per documentation in the STRs.  In a May 2006 VA examination addendum it was noted that the appellant had patellofemoral syndrome and pes anserine which involves both knees.  The examiner noted that both knees were treated prior to active duty, and it was not as likely as not that the appellant's bilateral knee disability is service related, nor been aggravated by military service.  

2003 to 2011 private treatment records show the appellant has received ongoing treatment for bilaterally knee disability.  At the Travel Board hearing she testified that when she entered service her pre-existing knee problem was asymptomatic, and that she was able to meet all physical requirements of basic training, until her knees gave out.  She began having problems in basic training starting, and they progressed to the point that she could barely walk.  She could not do the running portion of the physical training because of her knees.  She stated that she was still on a walking waiver/profile, which had been "on and off" since basic training.  She stated that she can never try to run because the bone behind the kneecap will continue to chip away with strenuous activities.

It is not in dispute (private treatment records show) that a bilateral knee disability preceded the appellant's entry on active duty for training in the Air Force Reserve.  However, when she was examined for service entry, her knees were asymptomatic; and private treatment records show that treatment was terminated because it was no longer required.  The appellant has testified (and the record corroborates) that her knees were asymptomatic on service entry, and that she met physical training requirement.  The record further reflects that shortly after basic training started she began having (the rigors of training caused) problems with her knees that required treatment including physical therapy and an injection, and the appellant was placed on a physical (limited duty) profile (walking waiver).  

As this is a case where the record shows/the appellant has conceded that a bilateral knee disability pre-existed service, for the appellant to establish service connection, she must show aggravation (increase in severity) of the disability during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The evidence shows that at entrance on ACDUTRA the appellant's bilateral knee disability was no longer being treated, and was asymptomatic.  The evidence (treatment records, continuing physical profiles, and credible hearing testimony) further shows that during ACDUTRA the bilateral knee disability became symptomatic, and has remained so.  The Board notes that on May 2006 VA examination the examiner opined that the appellant's bilateral knee disability was related to her service, and that that examiner (in a report of contact approximately 2 weeks later) offered an opinion to the contrary, i.e., that the bilateral knee disability was unrelated to, and not aggravated by, service.  Neither opinion is adequate, as they are unaccompanied by adequate explanation of rationale.  Another nexus opinion is not necessary, as continuity of increased symptoms that began in service is shown by the record; the disability was asymptomatic at entry on ACDUTRA; became symptomatic during training; and has been persistently symptomatic since.  Service connection for the diagnosed patellofemoral pain syndrome with pes anserine bursitis (and mild DJD shown) is warranted.







ORDER

Service connection for bilateral patellofemoral pain syndrome with pes anserine bursitis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


